Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jacob Eisenberg on 2/10/2022.

The application has been amended as follows: 

Claim 1 is amended: A frame in frame device for at least one of stretching, shaping or applying a film element to at least one of a component or a shaping tool, the device comprising:  
an outer bearing frame;  
a support frame configured to stretch, shape or apply the film element to the at least one of the component or the shaping tool and arranged within the outer bearing frame such that the support frame is at least one of monoaxially and multiaxially adjustable with respect to the outer bearing frame;  
configured to move relative to the support frame to stretch or shape the film element, the plurality of gripper units each comprising an active gripper[[s]] configured to grip the film element and translate [[their]] its position relative to [[the]] its gripper unit[[s]]; and 
wherein each of the active grippers are arranged to move relative to the gripper units so as to apply the film element to the at least one of [[a]] the component [[and]] [[a]] or the shaping tool.



Claim 3 is cancelled.

Claim 4 is amended to depend from Claim 1 as opposed to Claim 3, which is now cancelled.

Claim 7 is amended: The device according to claim 1, wherein
	the active grippers and gripper units are supported by the support frame, and 
	the support frame is arranged so that it can be at least one of rotated [[and]] or translated in space. 

Claims 13 is amended:  The device according to claim 1, wherein the active grippers are configured to be at least one of accelerated [[and]] or displaced at individual velocities.

Claim 14 is amended: The device according to claim 1, wherein gripping forces created by means of the active grippers [[is]] are configured to be individually created and changed.  

Claim 16 is amended: The device according to claim 1, further comprising electric drive motors arranged for driving at least one of the gripper [[and]] or the support frame.

Claims 18-25 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Examiner submits movable gripper units on support frames configured for stretching are well-known in the prior art, including device having outer bearing frame for positioning such devices relative to a mold (See e.g. Katou et al., US 2014/0096897).  However, the movable gripping units typically do not have grippers that are separately movable relative to the gripper units that can perform stretching.  Although there are examples of grippers separately movable to assist with application (See e.g. McCorry, US 5,843,492), these only pivot, and even if such grippers could be utilized within stretch frames such as Katou et al., there is no motivation to utilize gripper units on a support frame configured for stretching a film while also having grippers associated with such gripper units that can translate relative to those gripper units to allow application of the film.  This essentially has a device with separate translation of the gripper unit (for stretching) and the gripper itself (for application) so as to stretch and apply a film, and there is no motivation for this in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746